Exhibit 10.2 EXCLUSIVE LICENSE AGREEMENT NUMBER Between REVA Medical, Inc. and RUTGERS, THE STATE UNIVERSITY OF NEW JERSEY {00055541.1 / 002795} EXCLUSIVE LICENSE AGREEMENT NUMBER 2 THIS Exclusive License Agreement Number 2 (the "Agreement") is made and is effective as of the 1st day of July 2010, (the “Effective Date”) by and between Rutgers, The State University Of New Jersey, having its statewide Office of Technology Commercialization at ASB Annex III, 3 Rutgers Plaza, New Brunswick, New Jersey 08901-8559, (hereinafter referred to as "Rutgers"), and REVA Medical, Inc., a California corporation having a principal place of business at 5751 Copley Drive, Suite B, San Diego, CA 92111 (hereinafter referred to as "Licensee"). RECITALS WHEREAS, Certain inventions were made in the course of research at Rutgers under the direction of Dr. Joachim Kohn and in the course of research at Licensee; and WHEREAS, The development of the inventions was sponsored in part by the National Institutes of Health under Grant GM39455, and in consequence this Agreement is subject to overriding obligations to the federal government as set forth in 35 U.S.C. sections 200-212 and applicable governmental regulations; and WHEREAS, Licensee entered into that certain Exclusive License Agreement dated January 21, 2004, as amended, (the “2004 License Agreement”) (License Number L04-062); and WHEREAS, the 2004 License Agreement is superseded and replaced in its entirety by this Agreement; and WHEREAS, Licensee has maintained a sponsored research agreement (as later defined) with Rutgers (Dr. Joachim Kohn and other Rutgers employees working under his direction) and intends to continue this agreement, which contributes to the Rutgers’ Patent Rights; and WHEREAS, Licensee intends to continue its contributions to the technology advancements with its collaboration efforts through the sponsored research agreement and its other research efforts; such contributions and collaborations by Licensee have previously, and may in the future, give rise to Joint Improvements (as later defined) and Joint Inventions (as later defined); and WHEREAS, as of the Effective Date Licensee is a "Small Business Firm" as defined (for grants) in 15 U.S.C. 632; and WHEREAS, Licensee wishes to obtain certain rights from Rutgers for the commercial development, manufacture, use, and sale of the Inventions (defined below), and Rutgers is willing to grant such rights on the terms and conditions set forth in this {00055541.1 / 002795} Agreement; and WHEREAS, Rutgers is desirous that the Inventions be developed and utilized to the fullest extent so that the benefits can be enjoyed by the general public. NOW THEREFORE, the parties agree as follows: 1. DEFINITIONS All definitions below or elsewhere in this Agreement apply to both their singular and plural forms, as the context may require."Herein," "hereunder," and "hereof" and other similar expressions refer to this Agreement."Section" and "Article" refer to sections in this Agreement.The term "including" means "including without limitation" and "Days" means "calendar days," unless otherwise stated. "Affiliate(s)" means any corporation or other legal entity that directly or indirectly controls, is controlled by, or is under common control with Licensee to the extent of at least fifty percent (50%) of the outstanding stock or other voting rights entitled to elect directors. “Change of Control” means the acquisition by a third party or an Affiliate of more than fifty percent (50%) of Licensee’s securities which are outstanding after the acquisition, or all or substantially all of Licensee’s assets. "Confidential Information" with respect to property owned or controlled by either party means all data, information, and/or tangible material owned or controlled by either party and provided to each other, its Affiliates or its sublicensee (“Sublicensee) directly or indirectly from or through either party, its units, its employees, the Inventors, or its consultants relating to the Inventions, Licensed Products, or this Agreement, including but not limited to, all patent prosecution documents and all information received from Inventors. “Coronary stent products” means Licensed Products in the Licensed Field that are polymer stents used in coronary blood vessels. “Improvement(s)” means any change, modification or enhancement of a technology and/or invention that cannot be practiced without infringing a claim cited in an Invention described in Exhibit A and/or that cannot be practiced without a license to the Inventions described in Exhibit A. “Invention(s)” collectively means, with respect to Licensed Polymers, any patent application, disclosure and/or discovery that is patentable or non-patentable, which is included in Exhibit A, and as subsequently amended, which was made in the course of research at Rutgers under the direction of Dr. Joachim Kohn {00055541.1 / 002795} (hereinafter “Rutgers Inventions”) or in the course of research by Licensee, including work for hire, and is included on Exhibit A, and as subsequently amended (hereinafter “Licensee Inventions"), or was made by Rutgers and Licensee and is included on Exhibit A and as subsequently amended (hereinafter “Joint Inventions”).The parties represent that Exhibit A correctly lists all applicable intellectual property of theirs as of the Effective Date of this Agreement that is intended to be included in the scope of this Agreement. "Inventor(s)" collectively means any person at Rutgers working under the direction of Dr. Joachim Kohn (“Rutgers Inventor”) and/or at Licensee, including work for hire (“Licensee Inventor”) who contributes to the claims of a patentable invention or non-patentable technology. If both a Rutgers Inventor(s) and a Licensee Inventor(s) contribute to said invention or non-patentable technology, they shall be termed “Joint Inventors,” as applicable. “Licensed Fields” collectively means: (i) For all licensed intellectual property that is owned by Rutgers, the Licensed Field shall be defined as any product applications that work in or with the vasculature (i.e., that which comprises all cardiovascular and peripheral vessels (arteries and veins, capillaries to large vessels, and blood vessels to the heart and those vessels on the surface of the heart such as coronary vessels)) which includes vessel lumens and/or vessel exteriors and vessel replacements. Products applications in the Licensed Field may include a therapeutic that is pharmaceutically and/or biologically active and/or a passive agent as long as said therapeutic is acting and is intended to be used in a site specific fashion only.Excluded from the Licensed Field are (a) any systemic drug delivery devices and implants that are placed into the blood stream predominantly for the purpose of the delivery of a therapeutic to the patient’s entire system, and (b) arterial and venous closure devices defined as any device whose primary purpose and function is to close a catheter access puncture of a blood vessel, and (c) any device that resides within the chambers (atria or ventricles) of the heart or within the muscle wall of the heart chambers. (ii) For all Joint Inventions that were jointly invented by Rutgers and Licensee and filed in 2007 or thereafter, and for all Licensee Inventions, subject to the terms of this License Agreement, the Licensed Field shall be defined as product applications that work in or with the vasculature (i.e., that which comprises all cardiovascular and peripheral vessels (arteries and veins, capillaries to large vessels, and blood vessels to the heart and those vessels on the surface of the heart such as coronary vessels) which includes vessel lumens and/or vessel exteriors and vessel replacements. Products {00055541.1 / 002795} applications in the Licensed Field may include a therapeutic that is pharmaceutically and/or biologically active and/or a passive agent as long as said therapeutic is acting and is intended to be used in a site specific fashion only.Excluded from the Licensed Field are (a) any systemic drug delivery devices and implants that are placed into the blood stream predominantly for the purpose of the delivery of a therapeutic to the patient’s entire system. "Licensed Method(s)" means any process, method, or use that is covered by Rutgers’ Patent Rights or use or practice of which would constitute, but for the license granted to Licensee pursuant to this Agreement, an infringement of any issued or pending claim within Rutgers’ Patent Rights. "Licensed Polymer(s)" means (should be numbered (i) through (iv)) (i) any polymer that the manufacture, use or sale of which is covered by at least one Valid Claim; and (ii) Including starting materials to the extent used by Licensee or a Sublicensee to make polymers under this Agreement in the Licensed Field, which materials are covered by the intellectual property listed on Exhibit A, as amended, and Improvements thereto (for example monomers).Notwithstanding anything to the contrary in this Agreement, Licensed Polymers shall not include starting materials sold or traded as product itself (i.e., a monomer) if the starting material is not covered by a Valid Claim, but (iii) excluding the following intellectual property licensed by Rutgers to a third party for certain fields of use:Polyarylates polymerized from diphenol monomers disclosed in US Patents Nos. *** and US Application Publication ***. iv) excluding materials, methods and intellectual property claimed in Exhibit A not already excluded by subsection 1.10 (iii) above, and that have been previously licensed by Rutgers exclusively to a third party for use outside the “Licensed Fields” as defined in Section 1.8 above. "Licensed Product(s)" means those products containing a Licensed Polymer including, without limitation, those Licensed Polymers that *** Portions of this page have been omitted pursuant to a request for Confidential Treatment filed separately with the Commission. {00055541.1 / 002795} (i) are covered by Rutgers’ Patent Rights in that their manufacture, use, distribution or sale would constitute, but for the license granted to Licensee pursuant to this Agreement, an infringement of any valid claim within Rutgers’ Patent Rights and/or (ii) are discovered, developed, made, or practiced using a Licensed Method. "Major Market Countries" means Canada, France, Germany, Italy, Japan, the United States of America and the United Kingdom. "Net Sales" means the total of the gross consideration received for Licensed Products made, used, leased, transferred, distributed, sold or otherwise disposed of by Licensee, its Affiliates, and its Sublicensees, less the sum of the following actual and customary deductions, returns, credits, rebates or allowances actually paid or given, including without limitation, cash, trade, or quantity discounts; sales, production, value added or use taxes imposed upon particular sales; chargeback payments and rebates granted to managed healthcare organizations or to governments;and import/export duties; and transportation and insurance charges. In the event Licensee or any of its Affiliates or Sublicensees makes a transfer of a Licensed Product to a third party for other than monetary consideration or for less than fair market value, such transfer shall be considered a sale hereunder to be calculated at a fair market value for accounting and royalty purposes.Furthermore if Licensee, its Affiliates or Sublicensees commercially use Licensed Product with no expectation of subsequent royalty bearing transfer of such Licensed Product to an unaffiliated third party, such commercial use shall be considered a sale hereunder to be calculated at a fair market value for royalty and accounting purposes.Only one royalty shall be payable to Rutgers with respect to each Licensed Product.Notwithstanding the foregoing, free sampling of Licensed Product in reasonable and customary quantities, including development trials, evaluation and reasonable marketing, as well as providing Licensed Product for compassionate use, shall not be subject to payment of royalties to Rutgers. A Licensed Product shall be deemed made, used, leased, transferred, sold, or otherwise disposed of at the time Licensee bills, invoices, ships, or receives payment for such Licensed Product or commercially uses such Licensed Product, whichever occurs first. “Non-Coronary Stent Product” means a Licensed Product in the Licensed Field that is inserted into any blood vessel that is not part of the coronary blood supply.For the avoidance of doubt, any stent used in peripheral blood vessels or any stent used within the vasculature of the brain is a “Non-Coronary Stent Product.” “Non-Stent Product” means a Licensed Product in the Licensed Field that is not {00055541.1 / 002795} inserted into the blood vessel with the intent to maintain the lumen of a blood vessel open.For the avoidance of doubt, a product injected into the vasculature with the intent of blocking the flow of blood in a target blood vessel will be a “Non-Stent Product.” "Rutgers’ Patent Rights" means the following patent applications, provisional patent applications, and issued patents owned or controlled by Rutgers and/or Rutgers’ ownership interest in jointly owned provisional patent applications and issued patents to the extent they apply to Licensed Polymers: (i) U.S. Patents and Patent Applications listed on Exhibit A, and as subsequently amended; any divisionals, renewals, substitutions, continuations or continuations-in-part to any such Patent Applications; U.S. Patent(s) that claim priority to, or common priority with, any of the foregoing Patent Applications; and any reissues, extensions (including governmental equivalents thereto) and reexaminations to any of the foregoing Patents that are owned or controlled by Rutgers, and (ii) any other pending, issued or hereafter filed, foreign counterpart of any application from clause (i) above, all of the foregoing owned or controlled by Rutgers, in Exhibit A, and (iii) any disclosures, U.S. provisional patent applications, patent registrations, utility models, registered or unregistered designs, in Exhibit A, and (iv) Improvements with respect to subsections (i), (ii) and (iii) above to which Licensee acquires or has otherwise licensed rights in accordance with this Agreement except as set forth in Section 2.8, and (v) for avoidance of doubt, with respect to such Improvements with respect to subsections (i), (ii) and (iii) which constitute the Licensee Inventions or Joint Inventions of Licensee under U.S. patent law, Licensee elects to have such Licensee's rights in such Improvements included in the Rutgers’ Patent Rights for purposes of this Agreement. Further, other intellectual property which is added to Exhibit A, pursuant to the terms of this Agreement, will be included in the definition of Rutgers' Patent Rights for purposes of this Agreement "Rutgers’ Technology" means, to the extent they apply to Licensed Polymers, all information, know-how, data rights, trade secrets, mask works, and physical objects to the extent reasonably necessary or useful to practice the Inventions in the Licensed Field and any non-patent intellectual property thereunder owned or controlled by Rutgers, which Rutgers has the right to disclose and license to Licensee, except as set forth herein, without incurring obligations, and which was created and discovered by, or under the direction of, one or more of the Rutgers Inventors prior to the Effective Date of this Agreement. “Sponsored Research Agreement” means the agreement dated July 18, 2002 between Licensee and Rutgers for the work performed by Professor Joachim {00055541.1 / 002795} Kohn and other Rutgers employees, and as previously amended by Modification No.1 dated July 7, 2003, Modification No. 2 dated October 12, 2004, Modification No.3 dated February 28, 2005 and Modification No.4 dated July 25, 2005 and Modification No. 5 dated July 12, 2006 and Modification No. 6 dated May 29, 2007 and Modification No. 7 dated March 4, 2008 and Modification No. 8 dated December 23, 2008 and Modification No. 9 dated July 21, 2009. "Territory" means worldwide. “Valid Claim” means either (a) a claim of an issued and unexpired patent included within the Rutgers Patent Rights, which has not been held permanently revoked, unenforceable or invalid by a decision of a court or other governmental agency of competent jurisdiction, unappealable or unappealed within the time allowed for appeal, and which has not been admitted to be invalid or unenforceable through reissue or disclaimer or otherwise or (b) a claim of a pending patent application included within the Rutgers Patent Rights, which claim was filed in good faith, and has not been abandoned or finally disallowed without the possibility of appeal or refiling of such application. 2. GRANTS Subject to the limitations set forth in this Agreement, Rutgers hereby grants to Licensee an exclusive license solely with respect to Licensed Polymers in the Licensed Field in the Territory under Rutgers’ Patent Rights and a non-exclusive right to use the Rutgers’ Technology, in each case to make, have made, use, import, put into use, modify, distribute, sell, offer for sale and have sold Licensed Products and to practice Licensed Method in the Territory during the term of this Agreement.During the term of this Agreement, Licensee shall also have the right to make Improvements as long as the Improvements are made with the intent to incorporate into this Agreement. As the Inventions were funded in part by the U.S. Government, the licenses granted hereunder shall be subject to the overriding obligations to the U.S. Government set forth in 35 U.S.C. 200-212 and any future amendments thereto, and applicable governmental regulations, as well as any other applicable governmental restrictions, if any, including, without limitation (i) to the obligation to manufacture in the United States Licensed Product intended for consumption in the United States unless a waiver is obtained, and (ii) to the royalty free non-exclusive license thereunder to which the U.S. Government is entitled. {00055541.1 / 002795} Rutgers’ reserved rights: (i) Rutgers expressly reserves the right to have the Inventions and associated Rutgers Patent Rights licensed hereunder used for educational, non-commercial research and other non-business purposes and to publish (excluding Licensee Confidential Information) the results thereof. (ii) Except as provided by Section 2.8, Licensee hereby grants to Rutgers an exclusive, worldwide, license, with right of sublicense, to make, use and sell products containing or covered by the claims of Inventions listed on Exhibit A, as amended and Improvements thereto, discovered and/or developed by or on behalf of Licensee, its Affiliates or its Sublicensees during the term of this Agreement for all fields of use outside the Licensed Field. With respect to Rutgers Patent Rights, in the event that Rutgers sublicenses these Rutgers Patent Rights to a third party outside the Licensed Field after the Effective Date, the patent-related costs of the Rutgers Patent Rights will be shared pro-rata with either Rutgers or the applicable Sublicensee. (iii) If, pursuant to the rights granted in Section 2.3(ii), Rutgers licenses only Inventions and/or Improvements constituting a Licensee Invention or otherwise solely owned by Licensee, Rutgers shall pay Licensee fifty percent (50%) of all income and consideration Rutgers receives from such licenses. Rutgers shall make all such payments, and provide reports and audit rights, consistent with Sections5, 7 and 8, parri passu.Notwithstanding the foregoing, Rutgers shall deduct all non-reimbursed patent costs and other reasonable out of pocket costs it has incurred in regards to such license prior to allocating income percentages.This provision shall survive termination of the license. (iv) As long as Licensee retains its exclusive grant of license rights from Rutgers pursuant to the terms of this Agreement, neither Rutgers nor its (sub)licensees shall have the right to practice the license rights to the Improvements granted pursuant to this Section within the Licensed Field for commercial purposes. To the extent Rutgers, principally through the Inventors, has provided Rutgers’ Technology to Licensee, it is understood that at the time of disclosure to the Licensee some of the Rutgers’ Technology may have been made available to the public without restrictions. Continuing Research by Rutgers and Licensee. (i) Each Party will advise the other of Improvements to the Inventions made by the Inventors during the term of this Agreement and will disclose them to the Rutgers Office of Technology Commercialization.Each party shall further disclose to each other any patent filings directly related to the Inventions that such party intends to make. {00055541.1 / 002795} (a) Rutgers Inventions which are Improvements, to the extent such Improvements were funded by Licensee pursuant to a Sponsored Research Agreement between Licensee and Rutgers, will be included within the definition of "Inventions" set forth in this Agreement. (b) For avoidance of doubt, Licensee Inventions and all Joint Inventions which are Improvements will be included within the definition of "Inventions" set forth in this Agreement. (c) A new Invention, which is not an Improvement, and which is within the definition of the Licensed Polymer and is developed as part of the Sponsored Research Agreement, and which is a Rutgers Invention or a Joint Invention, will be included within the definition of "Inventions" set forth in this Agreement. (ii) Each Party will advise the other, at their sole discretion, if they elect to include in this Agreement a novel invention that consists of a new biodegradable polymer that: (a) is not an Improvement to an existing Invention on Exhibit A, and (b) that was developed separately from the Sponsored Research Agreement, and (c) that is a sole Invention by Rutgers Inventors or by Licensee Inventors.
